                  Case 20-12456-JTD                Doc 788         Filed 12/29/20           Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 760


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On December 21, 2020, I caused to be served the “Debtors’ (A) Objection to Creditor Grayce
   Berman’s Motion for Relief from Stay; (B) Request that Complaint Filed in Violation of the
   Automatic Stay be Deemed Void Ab Initio,” dated December 21, 2020, [Docket No. 760],

      by causing true and correct copies to be:




1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
              Case 20-12456-JTD        Doc 788     Filed 12/29/20     Page 2 of 8




       a. enclosed securely in separate postage pre-paid envelopes and delivered via first class
          mail to those parties listed on the annexed Exhibit A, and

       b. delivered via electronic mail to those parties listed on the annexed Exhibit B and
          klein@kleinllc.com.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                 /s/ Angharad Bowdler
                                                                 Angharad Bowdler

Sworn to before me this
22nd day of December, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 788   Filed 12/29/20   Page 3 of 8




                    Exhibit A
                                                RUBY TUESDAY
                           Case 20-12456-JTD    Doc 788 Filed 12/29/20
                                                 Service List
                                                                               Page 4 of 8

Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.     (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                      AVE, STE 400 RIVERDALE MD 20737-1385




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 20-12456-JTD   Doc 788   Filed 12/29/20   Page 5 of 8




                    Exhibit B
        Case 20-12456-JTD          Doc 788       Filed 12/29/20       Page 6 of 8
                       RTI HOLDING COMPANY, LLC - Case No. 20-12456
                              Electronic Mail Master Service List




NAME                                    EMAIL ADDRESS
                                        SEAMAN@ABRAMSBAYLISS.COM;
ABRAMS & BAYLISS LLP                    CANNATARO@ABRAMSBAYLISS.COM;
                                        JOHN.ROGERSON@ARLAW.COM;
ADAMS AND REESE LLP                     JAMIE.OLINTO@ARLAW.COM;
                                        GTAYLOR@ASHBYGEDDES.COM;
ASHBY & GEDDES, P.A.                    KEARLE@ASHBYGEDDES.COM;
                                        HEILMANL@BALLARDSPAHR.COM;
                                        ROGLENL@BALLARDSPAHR.COM;
                                        GANZC@BALLARDSPAHR.COM;
                                        ANDERSONSANCHEZK@BALLARDSPAHR.COM;
BALLARD SPAHR LLP                       SUMMERSM@BALLARDSPAHR.COM;
BENESCH, FRIEDLANDER, COPLAN &          KCAPUZZI@BENESCHLAW.COM;
ARONOFF LLP                             JGENTILE@BENESCHLAW.COM;
BUCHALTER, A PROFESSIONAL
CORPORATION                      SCHRISTIANSON@BUCHALTER.COM;
CAFARO MANAGEMENT COMPANY        LMADGAR@CAFAROCOMPANY.COM;
                                 DESGROSS@CHIPMANBROWN.COM;
CHIPMAN BROWN CICERO & COLE, LLP BOLTON@CHIPMANBROWN.COM;
CLEARY GOTTLIEB STEEN &
HAMILTON LLP                     SONEAL@CGSH.COM; JVANLARE@CGSH.COM;
                                 DDEAN@COLESCHOTZ.COM;
                                 JALBERTO@COLESCHOTZ.COM; AROTH-
COLE SCHOTZ P.C.                 MOORE@COLESCHOTZ.COM;
                                 CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                 LHATFIELD@CONNOLLYGALLAGHER.COM;
                                 JWISLER@CONNOLLYGALLAGHER.COM;
                                 KCONLAN@CONNOLLYGALLAGHER.COM;
CONNOLLY GALLAGHER LLP           KBIFFERATO@CONNOLLYGALLAGHER.COM;
COUNTY OF LOUDOUN, VIRGINIA      STEVE.JACKSON@LOUDOUN.GOV;
CROSS & SIMON, LLC               MVILD@CROSSLAW.COM;
DELAWARE SECRETARY OF STATE      DOSDOC_FTAX@DELAWARE.GOV;
DELAWARE STATE TREASURY          STATETREASURER@STATE.DE.US;
                                 GLORIOSO.ALESSANDRA@DORSEY.COM;
DORSEY & WHITNEY (DELAWARE) LLP SCHNABEL.ERIC@DORSEY.COM;
DOUG BELDEN, HILLSBOROUGH
COUNTY TAX COLLECTOR             FITZGERALDB@HILLSBOROUGHCOUNTY.ORG;
GARNER & CONNER, PLLC            CCONNER@GARNERCONNER.COM;
                                 HCOHEN@GIBBONSLAW.COM;
GIBBONS P.C.                     RMALONE@GIBBONSLAW.COM;
GOLDMAN SACHS BANK USA           GS-SLG-NOTICES@GS.COM;
                                 THOFFMANN@GOULSTONSTORRS.COM; YKASS-
GOULSTON & STORRS PC             GERGI@GOULSTONSTORRS.COM;
HILLER LAW, LLC                  AHILLER@ADAMHILLERLAW.COM;
HOGAN♦MCDANIEL                   DCKERRICK@DKHOGAN.COM;
                                 AHOLIFIELD@HOLIFIELDLAW.COM;
HOLIFIELD & JANICH, PLLC         KMANN@HOLIFIELDLAW.COM;




                                        Page 1 of 3
       Case 20-12456-JTD     Doc 788       Filed 12/29/20       Page 7 of 8
                 RTI HOLDING COMPANY, LLC - Case No. 20-12456
                        Electronic Mail Master Service List




HOWARD & HOWARD ATTORNEYS
PLLC                             MBOGDANOWICZ@HOWARDANDHOWARD.COM;
HUNTON & WILLIAMS LLP            GGRIFFITH@HUNTONAK.COM;
                                 HEATHER.CROCKETT@ATG.IN.GOV;
INDIANA ATTORNEY GENERAL OFFICE AMANDA.QUICK@ATG.IN.GOV;
JACK SHRUM, PA                   JSHRUM@JSHRUMLAW.COM;
JACKSON & CAMPBELL, P.C.         MWEITZMAN@JACKSCAMP.COM;
                                 JEFFREY@JENSENBAGNATOLAW.COM;
JENSEN BAGNATO, P.C.             JEFFREYCARBINO@GMAIL.COM;
                                 KDWBANKRUPTCYDEPARTMENT@KELLEYDRY
                                 E.COM; RLEHANE@KELLEYDRYE.COM;
                                 SWILSON@KELLEYDRYE.COM;
KELLEY DRYE & WARREN LLP         MLEVINE@KELLEYDRYE.COM;
                                 RLEMISCH@KLEHR.COM;
KLEHR HARRISON HARVEY            SVEGHTE@KLEHR.COM;
BRANZBURG LLP                    CBRENNAN@KLEHR.COM;
KOHNER, MANN & KAILAS, S.C.      SWISOTZKEY@KMKSC.COM;
                                 AROGOFF@KRAMERLEVIN.COM;
                                 RSCHMIDT@KRAMERLEVIN.COM;
KRAMER LEVIN NAFTALIS & FRANKEL JSHARRET@KRAMERLEVIN.COM;
LLP                              JWAGNER@KRAMERLEVIN.COM;
KURTZMAN | STEADY, LLC           KURTZMAN@KURTZMANSTEADY.COM;
LAW OFFICE OF SUSAN E. KAUFMAN,
LLC                              SKAUFMAN@SKAUFMANLAW.COM;
MARICOPA COUNTY TREASURER        MUTHIGK@MCAO.MARICOPA.GOV
MAYNARD COOPER & GALE PC         JLAMAR@MAYNARDCOOPER.COM;
MCCARTER & ENGLISH LLP           KBUCK@MCCARTER.COM;
MCCREARY, VESELKA, BRAGG &
ALLEN, P.C.                      TLEDAY@MVBALAW.COM;
MCELROY, DEUTSCH, MULVANEY &     DPRIMACK@MDMC-LAW.COM;
CARPENTER, LLP                   JBERNSTEIN@MDMC-LAW.COM;
                                 SVAUGHN@MCGUIREWOODS.COM;
MCGUIREWOODS                     SSPEIGHT@MCGUIREWOODS.COM;
MIAMI-DADE COUNTY TAX            PRISCILLA.WINDLEY@MIAMIDADE.GOV;
COLLECTOR                        MDTCBKC@MIAMIDADE.GOV;
MISSOURI DEPARTMENT OF REVENUE DEECF@DOR.MO.GOV;
MONZACK MERSKY BROWDER and
HOCHMAN, P.A.                    RMERSKY@MONLAW.COM;
MORRIS, NICHOLS, ARSHT & TUNNELL
LLP                              DABBOTT@MNAT.COM;
OAKLAND COUNTY TREASURER         KEVIN@LAWYERMICH.COM;
OFFICE OF ATTORNEY GENERAL -     CMOMJIAN@ATTORNEYGENERAL.GOV;
PENNSYLVANIA                     CRMOMJIAN@ATTORNEYGENERAL.GOV;
OFFICE OF THE ATTORNEY GENERAL -
TENNESSE                         AGBANKDELAWARE@AG.TN.GOV;
OFFICE OF THE ATTORNEY GENERAL - ABIGAIL.RYAN@OAG.TEXAS.GOV;




                                  Page 2 of 3
        Case 20-12456-JTD      Doc 788       Filed 12/29/20       Page 8 of 8
                   RTI HOLDING COMPANY, LLC - Case No. 20-12456
                          Electronic Mail Master Service List




OFFICE OF THE UNITED STATES
TRUSTEE                             LINDA.RICHENDERFER@USDOJ.GOV;

PACHULSKI STANG ZIEHL & JONES LLP JO'NEILL@PSZJLAW.COM
                                  JUSTINRAWLINS@PAULHASTINGS.COM;
PAUL HASTING LLP                  AARONGOBERSIMS@PAULHASTINGS.COM;
                                  MORGAN.COURTNEY@PBGC.GOV;
PENSION BENEFIT GUARANTY          EFILE@PBGC.GOV;
CORPORATION                       HARRIS.MELISSA@PBGC.GOV;
POLSINELLI PC                     CWARD@POLSINELLI.COM;
REGER RIZZO & DARNALL LLP         ERASSMAN@REGERLAW.COM;
                                  MONIQUE.DISABATINO@SAUL.COM;
SAUL EWING ARNSTEIN & LEHR LLP    LUKE.MURLEY@SAUL.COM;
SCHREEDER, WHEELER & FLINT, LLP   CHORD@SWFLLP.COM;
SECURITIES & EXCHANGE             SECBANKRUPTCY-OGC-ADO@SEC.GOV;
COMMISSION                        SECBANKRUPTCY@SEC.GOV;
SECURITIES AND EXCHANGE           BANKRUPTCYNOTICESCHR@SEC.GOV;
COMMISSION                        NYROBANKRUPTCY@SEC.GOV;
SEYFARTH SHAW LLP                 WHANLON@SEYFARTH.COM;
SHERRARD ROE VOIGT & HARBISON,
PLC                               MABELOW@SRVHLAW.COM;
SIMON PROPERTY GROUP              RTUCKER@SIMON.COM;
SMTD LAW LLP                      RBERENS@SMTDLAW.COM;
STRADLEY, RONON, STEVENS &
YOUNG, LLP                        DPEREIRA@STRADLEY.COM
SULLIVAN · HAZELTINE · ALLINSON
LLC                               ZALLINSON@SHA-LLC.COM;
TCW DIRECT LENDING LLC            MICHAEL.ANELLO@TCW.COM;
                                  ROSNER@TEAMROSNER.COM;
                                  GIBSON@TEAMROSNER.COM
THE ROSNER LAW GROUP LLC          LIU@TEAMROSNER.COM;
                                  MARCY.SMITH@TROUTMAN.COM;
TROUTMAN PEPPER HAMILTON          MATTHEW.BROOKS@TROUTMAN.COM;
SANDERS LLP                       GARY.MARSH@TROUTMAN.COM;
TUCKER ARENSBERG                  BMANNE@TUCKERLAW.COM;
UCTS, DEPT OF LABOR AND INDUSTRY RA-LI-UCTS-BANKRUPT@STATE.PA.US
WATKINS & EAGER PLLC              RIRELAND@WATKINSEAGER.COM;
WEIR & PARTNERS LLP               JCIANCIULLI@WEIRPARTNERS.COM;
WOLCOTT RIVERS GATES              JSTIFF@WOLRIV.COM;
                                  BANKFILINGS@YCST.COM;
YOUNG CONAWAY STARGATT &          MNEIBURG@YCST.COM;
TAYLOR, LLP                       JMULVIHILL@YCST.COM;
ZIONS BANCORPORTION               GREGORY.BASER@ZIONSBANCORP.COM;




                                    Page 3 of 3
